DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Due to applicant’s amendment filed on November 5, 2020, the 112(a) and 112(b) rejections in the previous office action (dated 10/16/2020), are hereby withdrawn. Claim 1 has been amended, claims 2, 4-13, 15 and 16 were previously presented, and claims 3 and 14 have been cancelled. 
	Therefore, claims 1-2, 4-13, 15 and 16 are currently pending.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 

Claim(s) 1-2, 4, 6-10, 12-13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Trovato (WO 2016055694A1; hereinafter Trovato).
Regarding claim 1, Trovato teaches a pouch embodiment (as shown in Figs. 1-5 and 8-11) in a closed position, the pouch (B) comprising a pouch front wall and a pouch rear wall, 
wherein an access opening is provided between the upper edges of the pouch front wall and the pouch rear wall, 
the pouch further comprising a cover flap (A), wherein the cover flap depends from the pouch rear wall, and an extension flap (Examiner’s note: the portion above the top fold line “a” in annotated Fig. 1 below is what examiner equates to the claimed extension flap), wherein the extension flap depends from the cover flap,
wherein, in the closed position of the pouch, the cover flap is folded over the pouch front wall in order to overlie the access opening (Examiner’s note: when folding the cover flap (A) is folded about the lower fold line “a” in annotated Fig. 1 below - this results in the cover flap being folded over the pouch front wall in order to overlie the access opening as claimed), and
wherein the extension flap and the cover flap have a width which corresponds essentially to a width of the pouch rear wall, 
wherein the in an upper third of the pouch rear wall, with the exception of at the end of the pouch rear wall and the beginning of the cover flap, there is provided a first folding line, and at the end of the cover flap and the beginning of the extension flap there is provided a second folding line (Trovato pg. 2 Ln. 32 – pg. 6 Ln. 29).

    PNG
    media_image1.png
    773
    823
    media_image1.png
    Greyscale

	Thus, Trovato fails to teach wherein, in the closed position of the pouch, an inner surface of the extension flap is peelably adhered to an inner surface of the cover flap forming a peelable adhesion.
	However, Trovato teaches another pouch embodiment (as shown in Fig. 7) having reinforcing strips (h) that applied on an inner surface of the cover flap (A).  Trovato further teaches the following, “…In another embodiment, to stick the reinforcing strip on the loose tobacco flexible pouch, instead of adhesive tape, can also be used gluing material, hot-melt gluing method, silicon based materials or other similar systems. Furthermore, in yet another embodiment, the reinforcing strip or strips, using a system of two-sided adhesive tape (i.e. a double-side tape) or gluing material systems….” see Trovato pg. 5 Ln. 5-17.  If a double-side tape is chosen for the reinforcement strips that are applied to an inner surface of the cover flap (A), then when an inner surface of the extension flap is folded about the top fold line “a” (i.e. the claimed second folding line – in annotated Fig. 1 above), the inner surface of the extension flap will be peelably adhered to the inner surface of the cover flap forming a peelable adhesion (as claimed); emphasis added.
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of a two-sided adhesive tape (i.e. a double sided tape) on the inner surface of the cover flap or the extension flap by doing so this will strengthen the overall cover flap (i.e. a double-walled cover flap – since the extension flap is now folded on top of the inner surface of the cover flap). 
Regarding claim 2, modified Trovato as above further teaches wherein the peelable adhesion of the inner surface of the extension flap and the inner surface of the cover flap is local (see Trovato Fig. 7).
Regarding claim 16, modified Trovato as above further teaches wherein each folding line which is present along the area of the cover flap defines an end side of the cover flap and, optionally, wherein the cover flap is separated from the pouch rear wall by means of a first folding line (lower fold line “a” in annotated Fig. 1 above), and wherein the extension flap is separated from the cover flap by means of a second folding line (upper fold line “a” in annotated Fig. 1 above).
Regarding claim 4, modified Trovato as above further teaches wherein each folding line which is present along the area of the cover flap defines an end side of the cover flap (A; see Trovato annotated Fig. 1 above)
Regarding claim 6, modified Trovato as above further teaches wherein the peelable adhesion of the extension flap is not reclosable (Trovato pg. 5 Ln. 5-17).
Regarding claim 7, modified Trovato as above further teaches wherein the peelable adhesion of the extension flap is at least one of a chemical connection such as an adhesive (i.e. adhesive tape or gluing material or two-sided adhesive tape), thermo sealing (hot-melt gluing method; Trovato pg. 5 Ln. 5-17).
Regarding claim 8, modified Trovato as above further teaches all the structural limitations as set forth in claim 1, except for wherein, in the closed position of the pouch, the cover flap covers more than half of a surface of the pouch front wall.
	  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cover flap covers more than half of a surface of the pouch front wall (when in the closed position) to ensure a tighter seal between cover flap and the pouch front wall, and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP §2114.04(IV)(A)
Regarding claim 9, modified Trovato as above further teaches all the structural limitations as set forth in claim 1, except for wherein, in the closed position of the pouch the cover flap covers 95 percent to 100 percent of the surface area of the pouch front wall.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cover flap covers 95 percent to 100 percent of the surface area of the pouch front wall (when in the closed position) to ensure a tighter seal between cover flap and the pouch front wall, and since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP §2114.04(IV)(A)
Regarding claim 10, modified Trovato as above further teaches wherein the pouch front wall and the pouch rear wall are rectangular and do have the same height.
Regarding claim 12, modified Trovato as above further teaches containing tobacco (Trovato pg. 4 Ln. 2-3 and Fig. 4)
Regarding claim 13, modified Trovato as above further teaches wherein the pouch front wall and the pouch rear wall are permanently sealed to each other via the sides of the pouch front wall and the pouch rear wall by thermo sealing (i.e. hot sealing), cold sealing or an adhesive (Trovato pg. 5 Ln. 5-17).
Regarding claim 15, modified Trovato as above further teaches a method of preparing a pouch according to claim 1 comprising the steps of providing a rectangular sheet, folding the rectangular sheet once by 180 degrees or twice by 180 degrees such that a pouch bottom wall results, the facing side edges of the folded lower part of the rectangular sheet being connected to each other, optionally after adding pouch side walls, to form a pouch with a pouch front wall, a pouch rear wall, a cover flap, an extension flap, optionally a pouch bottom wall and optionally pouch side walls, before or after folding the lower edge of the rectangular sheet, applying consumer goods to the rectangular sheet or into the pouch such that these consumer goods are within the pouch after the folding step, folding the cover flap towards the pouch front wall, folding the extension flap inwardly such that the extension flap is arranged between pouch front wall and cover flap, peelably adhering the inner surface of the extension flap to the inner surface of the cover flap, and reclosably connecting the cover flap to the pouch by way of a reclosable connection (Trovato pg. 2 Ln. 32 – pg. 6 Ln. 29).






Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trovato in view of Pilzecker (US 20150274393; hereinafter Pilzecker).
Regarding claim 5, Trovato as above teaches all the structural limitations as set forth in claim 1, except for wherein the force for opening the peelably adhered extension flap is from 1 to 10 Newton as measured by the peel force test for pouches. 
	Pilzecker ‘393 is in the same field of endeavor as the claimed invention, which is a recloseable pouch. Pilzecker ‘393 teaches a pouch (1; in its closed position) comprising a pouch front wall and a pouch rear wall, wherein an access opening is provided between the upper edges of the pouch front wall and the pouch rear wall, the pouch further comprising a cover flap (2), wherein the cover flap depends from the pouch rear wall, and wherein the force for the opening the cover flap is from 5 and 25 Newton, preferably 10 and 20 Newton (Examiner’s note: the force range disclosed (by Pilzecker ‘393) overlaps with the claimed range of 1 to 10 Newton; see Pilzecker ‘393 [0018]. Thus, if the opening force was selected from 5 to 10 Newton; then it would teach the claimed range of 1 to 10 Newton; emphasis added). With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the extension flap (of Trovato) with a similar opening force (as taught by Pilzecker) to adjust the sealing properties of the cover and/or extension flap. See MPEP§2144.05(I) or MPEP§2144.05(II)(A and B)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trovato in view of Essentra Packaging & Security Ltd. (WO 2015/082386A1 – art of record; hereinafter Essentra).
Regarding claim 11, Trovato as above teaches wherein the pouch front wall and the pouch rear wall are both rectangular and of same size. However, Trovato fails to teach wherein the cover flap is reclosably connected to the pouch by way of a sticker. 
Essentra is in the same field of endeavor as the claimed invention, which is a tobacco pouch. Essentra teaches a pouch (1) in a closed position, the pouch comprising a pouch front wall (2) and a pouch rear wall, wherein an access opening (3) is provided between the upper edges of the pouch front wall and the pouch rear wall, the pouch further comprising a cover flap (4), wherein the cover flap depends from the pouch rear wall, wherein, in the closed position of the pouch, the cover flap is folded over the front wall in order to overlie the access opening, and wherein the cover flap is reclosably connected to the pouch by way of a sticker (10; Essentra pg. 7 Ln. 1 – pg. 8 Ln. 25 and Figs. 1-3). With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cover flap (of Trovato) with a similar sticker (as taught by Essentra) as an additional tamper-evident seal or feature.

Response to Arguments
Applicant’s arguments, see Remarks pg. 6-7, filed November 5, 2020, with respect to the rejection(s) of claim(s) 1-2, 4-13, 15 and 16 under 112(a) and 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Furthermore, applicant’s arguments, see Remarks pg. 7-14, with respect to the rejections of claim(s) 1-2, 4, 6-10, 12, 13, 15 and 16 under 102(a)(1) as being anticipated by Schur (NL 2006781) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Furthermore, applicant’s arguments, see Remarks pg. 14-15, with respect to the rejections of claim(s) 5 and 11 (respectively) under 103 as being unpatentable over Schur in view of  have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
However, upon further consideration, a new ground(s) of rejection is made in view of Trovato (WO 2016055694A1; hereinafter Trovato).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736